Citation Nr: 0818111	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
filed a notice of disagreement in September 2004, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in August 2005.  

The veteran failed to appear at a Board hearing in April 
2008.

The September 2004 notice of disagreement was also filed with 
regard to entitlement to increased rating for nephropexy.  
The veteran did not perfect an appeal with regard to the 
nephropexy issue.  Thus, the nephropexy issue is not in 
appellate status.  See generally 38 U.S.C.A. § 7105 (West 
2002). 


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2001.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite timing 
deficiency with the Dingess notice, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of a VA examination 
performed in May 2003.  The examination report obtained is 
fully adequate and contains sufficient information to decide 
the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the 
Board finds that the duties to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  A Report of Medical History for separation purposes 
dated in November 1981 reflects that the veteran checked the 
'don't know' box for jaundice or hepatitis.  A Report of 
Medical Examination for separation purposes dated in November 
1981 reflects that the veteran was found to be clinically 
normal with no pertinent defects or symptom complaints at 
that time.  There are no other service medical records 
related to hepatitis.  

Private medical records from Charter Behavioral Health System 
of the East Valley dated in April 1998 reflect that the 
veteran was diagnosed with hepatitis C.  

The veteran underwent a VA examination in May 2003.  He 
reported a history of blood transfusion at the time of kidney 
surgery in 1979 or 1980.  He stated that he snorted cocaine 
twice in high school in 1976.  He claimed that he had a 
tattoo on his right buttock.  He reported a history of 
nausea, vomiting, indigestion, abdominal pain, constipation, 
diarrhea, and loss of appetite.  After physical examination, 
the examiner diagnosed hepatitis C and opined that the most 
likely cause was drug abuse.  

In August 2003, the veteran submitted his responses to a Risk 
Factors For Hepatitis Questionnaire.  The veteran reported 
risk factors to include tattoos or body piercings.  The 
veteran denied all other risk factors, including ever having 
used intravenous drugs or ever having a blood transfusion.  

In a February 2007 statement by the veteran, the veteran 
denied ever having used intravenous drugs.  The veteran 
reported risk factors for hepatitis to include a blood 
transfusion during surgery in 1979 or 1980, as well as jet 
gun inoculations while in the service during boot camp.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
The Board notes that the veteran reported a possible blood 
transfusion during service in a February 2007 statement.  
However, the veteran had previously denied ever having a 
blood transfusion in an August 2003 response to a Risk 
Factors For Hepatitis Questionnaire.  Furthermore, service 
medical records do not reflect that the veteran underwent a 
blood transfusion during service.  Moreover, on separation 
from service, the veteran was found to be clinically normal 
with no pertinent defects or symptom complaints.  The 
clinically normal finding on separation examination is 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no hepatitis C was 
present at that time.    

The record also does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 16 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that no 
hepatitis C was incurred as a result of service.  None of the 
aforementioned medical evidence suggests a link between the 
veteran's hepatitis C and service.  

While acknowledging the veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


